ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_09_EN.txt. 306

SEPARATE OPINION OF JUDGE OWADA

Court to proceed first with the examination of Article X, paragraph 1, prior
to Article XX, paragraph 1 (4) — Freedom of the Court to choose grounds for
its decision not to apply because of the special relationship between Article X,
paragraph 1, and Article XX, paragraph 1 (d) — Character of the Treaty rele-
vant for the interpretation of Article X, paragraph 1 —~ Essential characteristic
of “commerce” to be found in its “transactional element” between the Parties —
Activities of the platforms not “commerce” in this sense — No need to go into
the examination of Article XX, paragraph I (d), in view of the finding of the
Court on Article X, paragraph 1 — Examination of Article XX, paragraph 1 (d),
not synonymous with the examination of self-defence in international law in
general — Examination of self-defence as such not in order for the interpreta-
tion and application of Article XX, paragraph 1 (d) — Asymmetry in the pro-
duction of evidence as a complicating factor in the case — Desirability of Court
to take a more proactive stance on evidence and fact finding for the proper
administration of justice.

1. Ihave voted for the Judgment of the Court in the present case, inas-
much as its conclusions in the final analysis amount to (a) the rejection
of the claim of the Applicant and (4) the rejection of the counter-claim
of the Respondent, the conclusions that I support. While I accept these
final conclusions of the Judgment, however, I am not in a position to
agree with all the points contained in the dispositif of the Judgment as
stated in its concluding part nor with all the reasons leading to these
conclusions as expounded in the main body of the Judgment. For this
reason, I find it incumbent on me to state my position on some of the
more salient points raised in the Judgment, to the extent that my position
on those points which I regard as important may be made sufficiently
clear. They are set out as succinctly as possible as follows.

I. THe BASIS OF THE DECISION OF THE COURT

2. In my view, the Judgment rightly reaches the final conclusion that
neither the claims of the Applicant nor the counter-claim of the Respon-
dent can be upheld, but in an unnecessarily convoluted and questionable
way. In arriving at this outcome, the Judgment goes over the examina-
tion of the claims of the Applicant from the viewpoint, first, (a) of
whether the actions of the United States of America can be justified as
“measures necessary to protect the essential security interests” of the
United States under Article XX, paragraph 1 (d), of the Treaty of

149
307 OIL PLATFORMS (SEP. OP. OWADA)

Amity, Economic Relations, and Consular Rights between the United
States of America and Iran of 1955 and then, second, (b) of whether the
submissions of the Applicant that those actions constitute a violation of
the obligations of the Respondent under Article X, paragraph 1, of that
Treaty can be upheld, as well as the examination of the counter-claim of
the Respondent, in that order.

3. Considering the legal nature of the issues presented before the
Court and the way they were presented, I am of the view that the natural
and correct order in which the Court should proceed with the claims of
the Applicant would have been to deal first of all with the issue of
whether the actions of the United States, as alleged by the Applicant, in
fact constituted a violation of the obligations of the Respondent under
Article X, paragraph 1, of the Treaty at issue — the central issue to be
decided at this phase of the proceedings.

4. On this point, the Judgment starts by making a general proposition
as follows (Judgment, para. 35):

“To uphold the claim of Iran, the Court must be satisfied both that
the actions of the United States, complained of by Iran, infringed
the freedom of commerce between the territories of the Parties guar-
anteed by Article X, paragraph 1, and that such actions were not
justified to protect the essential security interests of the United States
as contemplated by Article XX, paragraph 1 (d).” (Emphasis added.)

On that basis, the Judgment considers that “[t]he question however arises
in what order the Court should examine these questions of interpretation
and application of the Treaty” (Judgment, para. 35). It is no doubt true,
as the Judgment asserts, that in order to uphold the claim of Iran, the
Court must be satisfied on both of these two points. However, it does not
follow from this general proposition that the Court, in order to pass a
judgment on the claim of the Applicant, must therefore examine both of
these two questions in any case.

5. In the present case, the Court found by its Judgment on the Prelimi-
nary Objection of 12 December 1996 that it had jurisdiction “to entertain
the claims made by the Islamic Republic of Iran under Article X,
paragraph 1, of [the 1955] Treaty” (ZCJ. Reports 1996 (IT), p. 821,
para. 55 (2)). It is this task that is presented before the Court at this
phase of the proceedings. Needless to say, it is not to be contested in this
context that to the extent required for the interpretation or application
of Article X, paragraph 1, of the Treaty, which offers the sole basis for
the jurisdiction of the Court, the Court can enter into the examination
of Article XX as far as that is relevant to the task of the Court as deter-
mined by its Judgment of 1996 on jurisdiction. However, I submit that
it is precisely the existence of this legal link between the two provisions
of Article X, paragraph 1, and Article XX, paragraph 1 (d), which
brings the examination of Article XX, paragraph 1 (d), within the
jurisdictional orbit of the Court. It follows from this that the examina-

150
308 OIL PLATFORMS (SEP. OP. OWADA)

tion of Article X, paragraph 1, should have the precedence, by reason
of its logical order, to the examination of Article XX, paragraph 1 (d).

6. It is recalled that in 1986, in the case concerning Military and Para-
military Activities in and against Nicaragua (Nicaragua v. United States
of America), the Court was faced with a similar problem concerning the
relationship between Article XIX of the treaty between Nicaragua and
the United States, which contained provisions equivalent to Article X of
the present case, and Article XXI of the same treaty, which contained
provisions equivalent to Article XX of the present case. In that case, the
Court was very clear in characterizing the legal nature of Article XXI of
the treaty, declaring that “[Article X XI] defines the instances in which the
Treaty itself provides for exceptions to the generality of its other provi-
sions” (1. C.J. Reports 1986, p. 116, para. 222; emphasis added); and that

“[sJince [it] contains a power for each of the parties to derogate from
the other provisions of the Treaty, the possibility of invoking the
clauses of that Article must be considered once it is apparent that
certain forms of conduct by [the Respondent] would otherwise be in
conflict with the relevant provisions of the Treaty” (ibid., p. 117,
para. 225; emphasis added).

7. In fact, this Court in its Judgment on the Preliminary Objection in
the present case also made this basic relationship between Article X and
Article XX of the 1955 Treaty abundantly clear, when it stated the view
that

“Article XX, paragraph 1 (d), does not restrict its jurisdiction in the
present case, but is confined to affording the Parties a possible
defence on the merits to be used should the occasion arise” (1 C.J.
Reports 1996 (IT), p. 811, para. 20; emphasis added).

8. It seems clear that for all these reasons it would have been com-
pelling, as well as logical, in the context of the legal relationship between
the two Articles, for the Court to start with an examination of Article X,
paragraph 1, of the Treaty, before proceeding, if necessary, to an exami-
nation of Article XX, paragraph 1 (d), of the Treaty.

9. As a general proposition, it cannot be disputed that the Court has
the “freedom to select the ground upon which it will base its judgment”
(Judgment, para. 37). The Judgment cites in this respect what the Court
stated in its Judgment in the case concerning the Application of the Con-
vention of 1902 Governing the Guardianship of Infants U.C.J. Reports
1958, p. 62). This is undoubtedly true with regard to the cases where the
Court has a complete freedom to choose among a number of alternative
grounds on which to base its Judgment. The present case, however, is to
be distinguished from these precedents in the sense that in the present
case the task on which the Court is given jurisdiction to decide is the
question of the interpretation and application of Article X of the 1955

151
309 OIL PLATFORMS (SEP. OP. OWADA)

Treaty from the viewpoint of whether there has been a breach of
Article X of the Treaty, and in that connection to proceed to an examina-
tion of the purport of Article XX of the Treaty, which is legally linked to
Article X as a possible defence on the merits, in case the finding of the
Court on Article X makes such examination necessary.

10. In this sense the present case is also to be distinguished from the
Nicaragua case. In the Nicaragua case, the Court had jurisdiction to
entertain the claim of the Applicant “in so far as that Application relates
to a dispute concerning the interpretation or application of the [entire]
Treaty [of 1956]... on the basis of Article XXIV of that Treaty” (Z CJ.
Reports 1984, p. 442, para. 113 (1) (6)), as well as jurisdiction to enter-
tain the Application more generally on the basis of Article 36, para-
graphs 2 and 5, of the Statute of the Court. Thus the problem of inter-
pretation and application of Article XXI fell squarely and fully within the
competence of the Court, wholly independent of Article XIX of that
Treaty. The present case is different in this respect. While in the Nicara-
gua case the Court could be free, as a matter of judicial discretion, to
choose its own order of priority for examination among a number of
grounds for the claim presented by the Applicant, I submit that this is not
so with the present case.

11. It is argued in the Judgment that in the present case, nevertheless,
“there are particular considerations militating in favour of an examina-
tion of the application of Article XX, paragraph 1 (d), before turning to
Article X, paragraph 1” (Judgment, para. 37). The Judgment points to
the fact in this connection that “the original dispute between the Parties
related to the legality of the actions of the United States, in the light of
international law on the use of force” and that “[alt the time of those
actions, neither Party made any mention of the 1955 Treaty” (bid. ;
emphasis added). The Judgment notes in this connection that:

“the United States itself recognizes in its Rejoinder [that] ‘[t]he self-
defense issues presented in this case raise matters of the highest
importance to all members of the international community’, and
both Parties are agreed as to the importance of the implications of
the case in the field of the use of force, even though they draw oppo-
site conclusions from this observation” (Judgment, para. 38).

On that basis, the Judgment comes to the conclusion that

“to the extent that [the] jurisdiction [of the Court] under Article XXI,
paragraph 2, of the 1955 Treaty authorizes it to examine and

rule on such issues [i.e., the self-defence issues], it should do so”
(ibid. ).

12. It is my submission that, as far as the present case is concerned, the
dispute before the Court is as defined by the Parties in their submissions
to this Court. The so-called “original dispute between the Parties” has no
direct legal relevance to this dispute before the Court. In this connection,

152
310 OIL PLATFORMS (SEP. OP. OWADA)

the fact that “[a]t the time of those actions [of the United States of 1987
and 1988], neither Party made any mention of the 1955 Treaty” (Judg-
ment, para. 37) is only to be expected, for the simple reason that at that
time, especially in relation to the Security Council of the United Nations,
the legality of the actions taken by the United States as such was the
issue, but that in itself was not the dispute between the United States and
Iran which later came to be brought before the Court. A distinct legal
dispute arising out of this issue came about and crystallized in the form
of the present case between the Applicant and the Respondent, only
when Iran alleged that the United States actions in question constituted a
“fundamental breach of various provisions of the [1955] Treaty” (Appli-
cation of the Islamic Republic of Iran filed in the Registry of the Court
on 2 November 1992) and the United States denied that allegation.

13. It is clear from this history that the case before the Court is one on
a dispute between the Applicant and the Respondent concerning the
interpretation and application of the 1955 Treaty in relation to certain
United States actions alleged to be a violation of some provisions of this
Treaty. It was on this basis that the Court decided in its Judgment on the
Preliminary Objection of 1996 to have jurisdiction over the claims of the
Applicant concerning this dispute under Article XXI, paragraph 2, of the
1955 Treaty. The Court thus has the competence to examine Article XX,
especially its paragraph 1 (d), in the context of the interpretation and
application of Article X, paragraph 1, of the Treaty, but not to examine
and rule on the issue of self-defence under general international law.

14. In saying this, I do not mean to suggest that the Court is not
entitled, for this jurisdictional reason stated above, to get into an
examination of the scope and the relevance of the rules of general inter-
national law relating to the use of force. As I am going to elaborate later,
my submission is simply that the Court is certainly entitled to do so, but
only to the extent that such examination, ancillary to the examination
of Article XX, paragraph 1 (d), is found to be necessary for clarifying
the interpretation and application of Article XX, paragraph 1 (d),
relating to “measures necessary to protect . . . essential security interests
[of one of the Parties], once the Court decides that an examination of
Article XX, paragraph 1 (d), is required as the result of its finding on
Article X, paragraph 1. In such an eventuality, it will not be the issue
of “self-defence” under general international law as such but the issue
of the use of force by the United States in the alleged actions complained
of by the Applicant in the context of the provisions of Article XX,
paragraph 1 (d), of the Treaty that the Court will have the competence
to examine.

15. What has been analysed above leads me to the conclusion that
what the Court should undertake at this stage was first of all to examine
whether the alleged actions of the United States against the oil platforms
in question constituted a violation of the provisions of Article X, para-
graph 1, of the 1955 Treaty. Only if the Court found that it indeed was

153
311 OIL PLATFORMS (SEP. OP. OWADA)

the case, the Court should proceed to an examination of the provisions of
Article XX, paragraph | (d), of the Treaty in the context of its relevance
to Article X, paragraph 1, of the same Treaty, to see whether those pro-
visions of Article XX, paragraph 1 (d), as interpreted in light of the rele-
vant rules of international law, offered a possible defence for justifying
the actions of the United States under the Treaty.

16. In the conclusions of its Judgment in the present case, the Court
has found that it cannot uphold the submission of the Applicant that the
actions of the United States as alleged by Iran constitute a violation of
the obligations of the United States under Article X, paragraph 1, of that
Treaty relating to the freedom of commerce. Since I concur with this
finding, I do not see any reason further to go into an examination of
the second question relating to the interpretation and application of
Article XX, paragraph 1 (d), of the Treaty.

Il. THE SCOPE OF ARTICLE X, PARAGRAPH |

17. I find myself in general agreement with the Judgment of the Court
on this question of the interpretation and application of Article X, para-
graph 1, of the 1955 Treaty, both in its conclusion as well as in its basic
reasoning. For this reason, I do not intend to dwell upon a detailed
examination of the issues involved in the interpretation and application
of Article X, paragraph 1. I concur with the Judgment in its basic
reasoning that has led the Court to its conclusion on this question.

18. However, there is one point on which I wish to put my position on
the record in the context of this Article. It is the question of the basic
character of a treaty of this kind, 1.e., what is generically known as the
Treaty of Friendship, Commerce and Navigation (the so-called
FCN treaty), and the question of the scope of Article X of the Treaty as
interpreted in light of this basic character of the Treaty.

19. The 1955 Treaty between the United States and Iran falls broadly
within this category of treaties, which is traditionally described as the
“general commercial treaty” (R. R. Wilson, United States Commercial
Treaties and International Law (1960), p. 1). It is a “broad-purpose
device” (ibid.) touching upon many subjects, but always in the field of
economic relations between nations, such as the right of establishment of
the nationals of the Contracting Parties in the territory of each other, the
right of the Contracting Parties to engage in various economic activities
in the territory of each other and freedom of commerce and navigation
between the Contracting Parties, as guaranteed in the treaty on the basis
of certain legal principles such as the principle of the most-favoured-
nation treatment, the principle of national treatment and the principle of
fair and equitable treatment. As such, it is the type of treaties which in
their origin date back to several centuries ago (in the case of the United
States, the conclusion of the first treaty of this type — the Treaty of
Amity and Commerce with France of 1778 _— is in fact older than the

154
312 OIL PLATFORMS (SEP. OP. OWADA)

establishment of the United States Constitution), and which have pro-
vided a concrete legal framework for economic activities of the nationals
of each Contracting Party in relation to the other by guaranteeing certain
standards of treatment to be observed by each Contracting Party.

20. In this sense, the essential character and the basic scope of the trea--
ties of this type as the legal instrument for regulating concrete economic
activities that take place between the two Contracting Parties are well
defined and the concrete legal rules applicable to these activities fairly
specific. It is against this background that the United States introduced a
new treaty-making practice of incorporating a compromissory clause of
the type we find in Article XXI of the 1955 Treaty between the United
States and Iran into these FCN treaties it was concluding in the post-
World War II period. From the travaux préparatoires of these treaties it
is clear that the United States adopted this new practice of accepting the
jurisdiction of the International Court of Justice on the interpretation
and application of the provisions of these treaties, because “provisions of
commercial treaties were, in general, familiar”, and “there were numer-
ous court decisions interpreting them” (R. R. Wilson, op. cit., p..24).

21. This specific character of the FCN treaties, which include the 1955
Treaty that we are dealing with, should be kept in mind in assessing the
general purport of the Treaty before us and in interpreting its concrete
provisions in the context of the present case. In this sense, the position
taken by the Court in its Judgment of 1996 on the Preliminary Objection
in the present case is correct in my view, when it states that “the object
and purpose of the Treaty of 1955 was not to regulate peaceful and
friendly relations between the two States in a general sense” (U.C.J.
Reports 1996 (IT), p. 814, para. 28), in spite of the very broad language
used in the provisions of its Article I.

22. Against this backdrop relating to the essential character and the
basic scope of the Treaty, the legal relevance vel non of the 1955 Treaty
and in particular its Article X, paragraph 1, to the claims advanced by
the Applicant is to be examined as one of interpretation of the concept of
“freedom of commerce and navigation” in its usual usage in business
transactions as envisaged in these commercial treaties. Its significance in
relation to the actions taken by the United States against certain Iranian
oil platforms is in turn to be appreciated in light of this essential charac-
ter and the basic scope of the Treaty in question.

23. The Court in its 1996 Judgment ruled that

“(t]he word ‘commerce’ is not restricted in ordinary usage to the
mere act of purchase and sale; it has connotations that extend
beyond mere purchase and sale to include ‘the whole of the trans-
actions, arrangements, etc., therein involved’” (ZCJ. Reports
1996 (IT), p. 818, para. 45).

Then the Court went on to elaborate the point further as follows:

155
313 OIL PLATFORMS (SEP. OP. OWADA)

“The Court should not in any event overlook that Article X, para-
graph 1, of the Treaty of 1955 does not strictly speaking protect
‘commerce’ but ‘freedom of commerce’. Any act which would impede
that ‘freedom’ is thereby prohibited. Unless such freedom is to be
rendered illusory, the possibility must be entertained that it could
actually be impeded as a result of acts entailing the destruction of
goods destined to be exported, or capable of affecting their transport
and their storage with a view to export.” U.C.J. Reports 1996 (IT),
p. 819, para. 50; emphasis in the original.)

24. In relation to this passage, an argument is advanced by the Respon-
dent to the effect that since the alleged actions of the United States con-
stituted neither “acts entailing the destruction of goods destined to be
exported” nor “[acts] capable of affecting their transport and their
storage with a view to export”, its actions therefore did not amount to a
violation of “freedom of commerce” as provided for in Article X, para-
graph 1, of the 1955 Treaty. Clearly this is an argument which cannot be
accepted. Needless to say, these examples are given by the Court not as
the definition of acts in violation of “freedom of commerce”; they are
given, not as an exhaustive list of all the cases falling under the category
of a violation of “freedom of commerce”, but only as an illustrative list
that demonstrates some of the typical cases that can constitute an impedi-
ment of “freedom of commerce”.

25. At the same time, these examples are nonetheless significant inas-
much as they are indicative of a certain common characteristic element
that is involved in the concept of “freedom of commerce” as used in these
FCN treaties. Commerce is defined as “mercantile transaction” (The
Shorter Oxford Dictionary, 10th ed.). What is essential in the concept of
“commerce” as its constituent element, especially in its context of “free-
dom of commerce and navigation” as used in the Treaty, is, I submit, the
existence of this “transactional element” that links the two Parties under
the Treaty. This to me is the critical element of “commerce”, as the term
is used in this Treaty, that distinguishes it from a mere economic activity
which, even if it might envisage a possibility of export in a general sense,
does not contemplate any concrete transaction in view. In fact, I submit
that the term “freedom of commerce and navigation between the High
Contracting Parties” as used in many of the FCN treaties concluded by
the United States in the post-World War II period is meant to refer to
this notion of unimpeded flow of mercantile transactions in goods and
services between the territories of the Contracting Parties, as distin-
guished from a broader problem of the rights of the Contracting Parties
to engage in various economic activities of a commercial character within
the territories of each other — a problem dealt with in concrete detail
by various provisions of the Treaty (for example, Article II through
Article IX of the 1955 Treaty).

26. It is true that the oil platforms which were the subject of United
States attacks were owned and operated for general commercial purposes

156
314 OIL PLATFORMS (SEP. OP. OWADA)

by the National Iranian Oil Company as an integral part of a series of
complex operations that included such economic activities as the extrac-
tion of oil from the continental shelf, its transportation to a storage
place, and its processing from crude oil into a final product for export/
consumption. In that sense, the oil platforms no doubt performed
an important function in the chain of operations that consisted of a net-
work of economic activities ranging from the oil production to its
export/consumption.

27. This does not mean, however, that every single link in this chain of
operations can be qualified as part of “commerce”, and especially as an
activity that falls within the concept of “freedom of commerce between
the territories of the Contracting Parties” in the sense in which the term
is used in Article X, paragraph 1, of the Treaty. In my view, there is a fine
but clear distinction in this regard between “industrial activities” and
“commercial activities” for the purpose of the Treaty, although the two
activities may be linked with each other within the broad category of
“economic activities”.

28. In light of this reasoning and quite apart from the factual ground
relied on by the Judgment that

“there was at the time of [the attacks of 19 October 1987] no com-
merce between the territories of Iran and the United States in respect
of oil produced by [the] platforms [in question] . . . inasmuch as the
platforms were under repair and inoperative” (Judgment, para. 98)

and that “at the time of the attacks of 18 April 1988 .. . all commerce in
crude oil between the territories of Iran and the United States had been
suspended by [the] Executive Order [12613 of the United States]” (ibid. ),
I come to the conclusion that primordially on this legal ground the
actions of the United States against the oil platforms in question did not
amount to an infringement of “freedom of commerce” as stipulated in
Article X, paragraph 1. The word “commerce” as employed in Article X,
paragraph 1, while going beyond the immediate act of purchase and sale,
should be understood to extend only to those activities which can be
regarded as “the ancillary activities integrally related to commerce” (1. C.J.
Reports 1996 (II), p. 819, para. 49) in the sense that they constitute
essential ingredients of mercantile transactions carried out between Iran
and the United States.

IT. THE RELEVANCE OF ARTICLE XX, PARAGRAPH 1 (d)

29. I have already stated earlier in this opinion that once the Court
decides, for the reasons stated above, that it should first examine the sub-
mission of the Applicant relating to the interpretation and application of
Article X, paragraph 1, of the 1955 Treaty, and comes to the conclusion,

157
315 OIL PLATFORMS (SEP. OP. OWADA)

as the present Judgment has come, that the submission of the Applicant
to the effect that the alleged United States actions violated the provisions
in question cannot be upheld, there is no further need to go into the
examination of the second question, i.e., the question as to whether the
actions of the United States in question can be justified under the provi-
sions of Article XX, paragraph 1 (d), of the Treaty. For this reason, I
shall refrain from going into a comprehensive discussion of all the issues
involved in the problem of Article XX, paragraph 1 (d), at this juncture.

30. However, there is one aspect of the problem that I wish to address
in this context, as I find that the way in which the Judgment approaches
the problem would seem to me to be questionable, even if the Court were
to decide to go into the problem of interpretation and application of
Article XX, paragraph | (d), of the Treaty.

31. The Judgment states, correctly in my view, that “[iJn the view of
the Court, the matter is one of interpretation of the Treaty, and in par-
ticular of Article XX, paragraph 1 (d)” (Judgment, para. 40). Having
stated this position, however, the Judgment appears nevertheless to shift
to the domain of “self-defence”, assimilating this problem of interpreta-
tion of Article XX, paragraph 1 (d), with the general problem of self-
defence under general international law. Thus, quoting from the Judgment
in the case concerning Military and Paramilitary Activities in and against
Nicaragua (Nicaragua v. United States of America), to the effect that

“action taken in self-defence, individual or collective, might be
considered as part of the wider category of measures qualified in
Article XXI as ‘necessary to protect’ the ‘essential security interests’
of a party” U.C.J. Reports 1986, p. 117, para. 224),

the Judgment states as follows:

“when Article XX, paragraph 1 (d), is invoked to justify actions
involving the use of armed force, allegedly in self-defence, the inter-
pretation and application of that Article will necessarily entail an
assessment of the conditions of legitimate self-defence under inter-
national law” (Judgment, para. 40).

32. It is submitted that this conclusion is a non sequitur. It is true
in my view that, as a general proposition, the measures taken under
Article XX, paragraph 1 (d), when they involve the use of force, have to
be compatible with the requirements of international law concerning the
use of force. However, this does not mean that the problem involved in
the “measures necessary to protect essential security interests” of a High
Contracting Party under Article XX, paragraph | (d), is synonymous
with the problem involved in the right of self-defence under international
law. Moreover, it has to be kept in mind that in the case concerning
Military and Paramilitary Activities in and against Nicaragua, the Court
was examining this problem on the basis of its jurisdiction given under

158
316 OIL PLATFORMS (SEP. OP. OWADA)

Article XXIV of the 1956 Treaty between the parties with its application
to the entire treaty, as well as under Article 36, paragraphs 2 and 5, of the
Statute of the Court. Thus the Court could in that case get into the
examination of the problem of self-defence under general international
law without restriction. By contrast, the Court in the present case has
jurisdiction only for the interpretation and application of Article XX,
paragraph 1 (d). Under such circumstances, the interpretation and appli-
cation of that Article in this specific context cannot be said to “necessar-
ily entail an assessment of the conditions of legitimate self-defence under
international law” (Judgment, para. 40), which presumably will mean an
assessment of these measures in light of the requirements prescribed by
the Charter of the United Nations as measures of “self-defence” under its
Article 51.

33. In spite of this, it appears to me that from this point onwards the
focus of discussion of the Judgment concerning the assessment of the
actions of the United States under Article XX, paragraph 1 (d), is pri-
marily placed on the examination of whether the actions of the United
States in question satisfied the conditions for the exercise of the right of
self-defence as prescribed by general international law, including the
question of whether the alleged activities of Iran, which triggered the
actions of the United States, amounted to an “armed attack”. Thus, for
instance, referring to the actions of the United States against the Resha-
dat complex on 19 October 1987, the Judgment states as follows:

“Therefore, in order to establish that it was legally justified in
attacking the Iranian platforms in exercise of the right of individual
self-defence, the United States has to show that attacks had been
made upon it for which Iran was responsible; and that those attacks
were of such a nature as to be qualified as ‘armed attacks’ within the
meaning of that expression in Article 51 of the United Nations Char-
ter, and as understood in customary law on the use of force . . . The
United States must also show that its actions were necessary and
proportional to the armed attack made on it, and that the platforms
were a legitimate military target open to attack and the exercise of
self-defence.” (Judgment, para. 51; emphasis added.)

34. It is submitted, however, that this assertion of the Judgment must
be said to be misplaced in relation to the task before the Court, since it
tends to shift the problem involved from the one of Article XX, para-
graph 1 (d), to the one of self-defence as such under international law. In
effect, when stated in this general way, the whole question under our con-
sideration is transformed into one of self-defence in general international
law — an issue which clearly falls outside the competence of the Court in
view of its limited jurisdiction in the present case. What the Court should
be addressing in the present context of Article XX, paragraph 1 (d), is
not to ask the Respondent “to establish that [the United States] was
legally justified in attacking the Iranian platforms in exercise of the right

159
317 OIL PLATFORMS (SEP. OP. OWADA)

of individual self-defence” (Judgment, para. 51; emphasis added), but to
engage, after determining whether the Respondent has established that
the alleged attacks were indeed attributable to Iran, in an examination of
whether the actions of the United States in question satisfied the condi-
tions required under Article XX, paragraph 1 (d), and, ancillary to that
examination, and to that extent only, to go into the problem of whether
the concrete modalities of those actions in the specific circumstances of
the case were not incompatible with what is required under relevant rules
of international law. In the process of examining these points, it should
be unnecessary for the Respondent to show that the alleged Iranian
activities were “of such a nature as to be qualified as ‘armed attacks’
within the meaning of that expression in Article 51 of the United Nations
Charter” (Judgment, para. 51), since it is quite conceivable that certain
measures can be legally undertaken under Article XX, paragraph 1 (d),
of the Treaty, in relation to such activities as may not amount to an
“armed attack”, as being “necessary to protect [the] essential security
interests” of the United States, in such a way that these measures are not
incompatible with the requirements of the relevant rules of international
law. (This test of incompatibility would inevitably bring into the discus-
sion the whole problem of the scope of the use of force under customary
international law and within the United Nations Charter system — a
problem which I refrain from getting into as being unnecessary at this
juncture.)

35. Essentially the same comments on my part should apply to the
approach taken by the Judgment in relation to the actions of the United
States against the Salman and Nasr platforms on 18 April 1988. After
stating that

“in the present case a question of whether certain action is ‘neces-
sary arises both as an element of international law relating to self-
defence and on the basis of the actual terms of Article XX, para-
graph 1 (d), of the 1955 Treaty” (Judgment, para. 73),

the Judgment goes on to assert the following:

“The Court does not ... have to decide whether the United States
interpretation of Article XX, paragraph 1 (d), on this point is cor-
rect, since the requirement of international law that measures taken
avowedly in self-defence must have been necessary for that purpose
is strict and objective, leaving no room for any ‘measure of discre-
tion’. The Court will therefore turn to the criteria of necessity and
proportionality in the context of international law on self-defence.”
(Judgment, para. 73.)

I submit that this assertion of the Judgment is also open to question, since
to me the cardinal question that the Court must address in this part of its
enquiry is the question of whether the interpretation of the Respondent of
Article XX, paragraph 1 (d), in its entirety is justified or not. The task of

160
318 OIL PLATFORMS (SEP. OP. OWADA)

the Court should not be to examine and assess the actions of the United
States in question against the yardstick of “self-defence” under general
international law applying the criteria of necessity and proportionality as
the essential components of the right of self-defence under international
law -— a task which the Court in the present case has no jurisdiction to
address as such. Instead, the task should be to examine and assess these
actions of the United States against the yardstick of Article XX, para-
graph 1 (d), of the Treaty applying the criteria of reasonableness and
necessity as the essential ingredients inherent in that Article — a task
which the Court is fully justified in carrying out within its jurisdiction.

36. To sum it up, the question that the Court should be addressing here
is not the question as to whether the actions of the United States satisfied
the requirements of “self-defence” under general international law; it is
the question, first and foremost, of examining whether these actions were
“necessary to protect [the] essential security interests [of the United States]”
within the meaning of Article XX, paragraph 1 (d), of the 1955 Treaty. It
is only as an ancillary part of this examination, and to that extent only,
that the question of whether the concrete modalities that these actions of
the United States took were in fact confined within the bounds prescribed
by the relevant rules of international law relating to the use of force.

37. As has been repeatedly stressed above, it is crucial to keep in mind
that in the present case the competence of the Court is limited to the
examination of the claims of the Applicant under Article X, paragraph 1,
and does not extend to the examination of a broader and general prob-
lem of self-defence under general international law as such. For this
reason the present case is to be distinguished in some important respects
from the case concerning Military and Paramilitary Activities in and
against Nicaragua, where the Court had jurisdiction to deal squarely with
the issue of self-defence under international law in general. In this sense,
whereas the Judgment asserts that “the criteria of necessity and propor-
tionality must be observed if a measure is to be qualified as self-defence”
(Judgment, para. 43; emphasis added), the issue here is not whether the
measure in question is to be qualified as self-defence. The measures
in question are to be tested against the criteria of Article XX, para-
graph 1 (d), and not against the criteria of “self-defence” under general
international law, except to the extent that an examination of the latter
criteria becomes relevant as being ancillary to the examination of the
former criteria.

38. The general problem of self-defence under international law is an
extremely complex and even controversial subject both in terms of theory
and practice. It is my considered view that while it is of utmost impor-
tance for the Court to pronounce its authoritative position on this
general problem in a proper context, it should do so in a context where
it should be possible for the Court to deal with the problem squarely
in a full-fledged manner, with all its ramifications both in terms of the law
and the facts involved.

161
319 OIL PLATFORMS (SEP. OP. OWADA)

39. Such is not the case with the present situation for a number of rea-
sons. First of all, the scope of jurisdiction of the Court for considering
the present case is narrowly limited, as has been indicated above. In addi-
tion, the Respondent in its submissions in the Counter-Memorial, in the
Rejoinder and in its final submissions in the oral pleadings did not rely
upon this concept of self-defence as its principal line of defence and did
not argue it in its full scope. Last but not least important is the fact that
the circumstances surrounding the whole series of incidents which alle-
gedly triggered the actions of the United States are shrouded in such deep
mist (and mystery) that it is not at all easy to ascertain the full facts relat-
ing to the case, and to assess the actions of the United States against
those ascertained facts surrounding these actions in the context of the
doctrine of self-defence in general international law. Whether the actions
of the United States could be justified as an act of self-defence would
depend in the final analysis to a great extent upon the facts of the situa-
tion surrounding this case, although in the context of the present pro-
ceedings, it would seem from the evidence presented to the Court that the
Respondent, charged with the burden of proof on this point, could not be
said in my view to have discharged the onus of proof to the satisfaction
of the Court.

40. For all these reasons, I conclude that this cannot be the place for
the Court to engage in an examination of the general problem of “self-
defence” in international law. If the Court should decide to get into the
second stage of the examination of the case relating to Article XX of the
Treaty, it would seem proper for the Court to approach the problem pri-
marily on the basis of the examination of the interpretation and applica-
tion of Article XX, paragraph 1 (d), of the Treaty, and, if necessary as
an ancillary exercise to this examination, to go into certain relevant
aspects of a broader problem of international law on the use of force,
but only to the extent relevant to the interpretation and application of
Article XX.

IV. THE PRESENCE OF ASYMMETRY IN THE PRODUCTION OF EVIDENCE

41. It must be said that in my view the present case is a highly unusual
and in some sense even bizarre case, in so far as its factual aspects are
concerned. There are certain specific characteristics which make this case
unique and make the task of the Court extremely complex.

First, with regard to the cause of action by the Applicant on the one
hand, the military actions taken by the United States are public know-
ledge — a point of fact which the United States as Respondent does not
contest. Thus the Applicant is not required to discharge the burden of
proof, as far as the alleged facts that constitute its cause of action are con-
cerned, as it would normally have to do in many contentious proceedings.

42. With regard to the defence by the Respondent on the other hand,
at any rate in so far as its defence based on Article XX, paragraph 1 (d),

162
320 OIL PLATFORMS (SEP. OP. OWADA)

is concerned, the Respondent is placed in a position to justify its actions
taken in relation to certain alleged activities of the Applicant, by estab-
lishing that its actions in question were taken against those activities
which were carried out by Iran. In this situation, the burden of proof on
the factual aspects of these alleged activities of Iran has come to rest with
the Respondent. It is the Respondent that has to establish that those
activities, against which it claims to have taken certain measures in the
form of military actions, are attributable to Iran — a point of fact which
the Applicant categorically denies. The net effect of this situation is that
somewhat paradoxically the failure of the Respondent in establishing cer-
tain material facts of the case could result, not simply in the failure of
that Party in its claim against the opponent —- represented in the present
case typically in its counter-claim — but also in the attribution of inter-
national responsibility of that Party for its own actions taken against the
alleged but unsubstantiated activities of the Applicant.

43. Second, more significantly, this problem of establishing certain
material facts of the case has been made extremely difficult, due to the
existence of a hidden third party to the case which nevertheless has not
appeared as an actual party to the present proceedings — even by way of
a third party intervention — but which in fact has presumably been a
relevant party to the incidents that has led to the present proceedings.
The existence of Iraq, a State which throughout the material period of
the events that form the subject-matter of the present case was engaged in
war against Iran, and was actively engaged in the “Tanker War” that
formed the background of the incidents leading to the present proceed-
ings, makes the problem of ascertaining the material facts extremely com-
plex. Indeed, as the Judgment itself acknowledges, the actual situation
that prevailed in the region at that time was such that it would not be
unreasonable to surmise that virtually all the activities, involving attacks
by missile launching and by minelaying against neutral shipping includ-
ing the United States vessels passing through the Persian Gulf — the
activities which the Respondent claims to have triggered its military
actions at issue — were attributable either to Iran or to Iraq, or possibly
to both (Judgment, para. 44).

44. Under these circumstances, if one were to succeed in reaching a
truly objective conclusion on the problem of whether the actions of the
United States in the present case were justified against the alleged activi-
ties of Iran in the Persian Gulf under Article XX, paragraph 1 (d), of the
1955 Treaty — a question that the Court in my view is spared of address-
ing in the present case, as long as the Court comes to the conclusion
stated in the Judgment concerning Article X, paragraph 1, of the Treaty
(Judgment, para. 99) — it would be necessary for the Court to be
apprised of the whole truth about the relevant facts of the case in full
relating to the situation during the material period, including the alleged
incidents that led to the actions of the United States in 1987 and 1988.
Indeed, as has been stated above in paragraph 39, it would only be on the

163
321 OIL PLATFORMS (SEP. OP. OWADA)

basis of such ascertained full facts that the Court could assess in a con-
clusive manner whether the alleged actions of the United States met the
conditions prescribed by the provisions of Article XX, paragraph 1 (d),
including, as relevant, the rules of general international law on the use of
force. This, I submit, the Court has not done. In order to do that, in my
view, the Court would have had to go deeper into ascertaining the facts
surrounding the case.

45. It goes without saying as a basic starting point in this context that
a fundamental principle on evidence actori incumbit onus probandi should
apply in the present case as well. Thus, the onus of proof to establish
these relevant facts inevitably lies with the Party which claims the exist-
ence of these facts (i.e., the Respondent) as the basis for the defence of its
actions complained of by the Applicant. On this basis, it must be said
that the Respondent has failed to discharge this burden of proof to the
satisfaction of the Court. To this extent, I concur with the conclusion on
this specific point reached by the Judgment.

46. Nevertheless, there is no denying the fact that there undoubtedly
exists an asymmetry in the situation surrounding this case as described
above, in terms of producing evidence for discharging the burden of
proof, between the position of the Applicant in its claim against the
Respondent and the position of the Respondent in its defence against the
Applicant. I am prepared to accept that this asymmetry is inherent in the
circumstances of the present case and that there is little the Court can do
under the circumstances. It is primarily the task incumbent upon the
party which claims certain facts as the basis of its contention to establish
them by producing sufficient evidence in accordance with the principle
actori incumbit onus probandi.

47. Accepting as given this inherent asymmetry that comes into the
process of discharging the burden of proof, it nevertheless seems to me
important that the Court, as a court of justice whose primary function is
the proper administration of justice, should see to it that this problem
relating to evidence be dealt with in such a way that utmost justice is
brought to bear on the final finding of the Court and that the application
of the rules of evidence should be administered in a fair and equitable
manner to the parties, so that the Court may get at the whole truth as the
basis for its final conclusion. It would seem to me that the only way to
achieve this would have been for the Court to take a more proactive
stance on the issue of evidence and that of fact-finding in the present
case.

48. This brings me to the problem of the standard of proof to be
required for discharging the burden of proof in a case where the party
who carries the burden of proof, though responsible for discharging that
burden, finds itself in an extremely difficult situation as seen from an
objective point of view.

49. It was Judge Sir Hersch Lauterpacht who stated, on this question
of the burden of proof, although under quite different circumstances, as
follows:

164
322 OIL PLATFORMS (SEP. OP. OWADA)

“There is, in general, a degree of unhelpfulness in the argument
concerning the burden of proof. However, some prima facie distri-
bution of the burden of proof there must be . . . [T]he degree of bur-
den of proof... to be adduced ought not to be so stringent as to
render the proof unduly exacting.” (Certain Norwegian Loans, I.C.J.
Reports 1957, p. 39.)

50. The Court in the Corfu Channel case was itself confronted with a
situation where such consideration could apply. On the question of the
standard of proof involved in this case, the Court had the following to
say:

“It is clear that knowledge of the minelaying cannot be imputed to
the Albanian Government by reason merely of the fact that a mine-
field discovered in Albanian territorial waters caused the explosions
of which the British warships were the victims. . ..

On the other hand, the fact of [the] exclusive territorial control
exercised by a State within its frontiers has a bearing upon the
methods of proof available to establish the knowledge of that State
as to such events. By reason of this exclusive control, the other State,
the victim of a breach of international law, is often unable to furnish
direct proof of facts giving rise to responsibility. Such a State should
be allowed a more liberal recourse to inferences of fact and circum-
stantial evidence. This indirect evidence is admitted in all systems of
law, and its use is recognized by international decisions. It must be
regarded as of special weight when it is based on a series of facts
linked together and leading logically to a single conclusion.” (1. C.J.
Reports 1949, p. 18.)

51. It goes without saying that there are fundamental differences
between the circumstances that gave rise to the incidents which formed
the cause of action by the Applicant before the Court in the Corfu Chan-
nel case and the circumstances that led to the incidents which formed the
basis for the defence by the Respondent before the Court in the present
case. One of the critical differences lies in the fact that the incidents in the
Corfu. Channel case took place within the territorial waters of the
Respondent, while the incidents in question in the present case allegedly
took place in the international waters of the Gulf where the Applicant
had no “exclusive territorial control” (ibid. ).

52. Nevertheless, it would seem to me that this dictum of the Corfu
Channel case contains some valid points which could be susceptible of
general application to an international court, where the procedures and
rules on evidence seem to be much less developed, and the task of the
Court for fact finding much more demanding, than in the case of the
national courts. It is on this consideration that, without in any way pre-
judging the ultimate outcome of such examination by the Court in the
present case, I should have liked to see the Court engage in a much more

165
323 OIL PLATFORMS (SEP. OP. OWADA)

in-depth examination of this difficult problem of ascertaining the facts of
the case, if necessary proprio motu, through various powers and pro-
cedural means available to the Court under its Statute and the Rules
of Court, including those relating to the questions of the burden of proof
and the standard of proof, in the concrete context of the present case.

(Signed) Hisashi OWADA.

166
